Citation Nr: 0111936	
Decision Date: 04/25/01    Archive Date: 05/01/01

DOCKET NO.  94-18 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
residuals of a perforated left eardrum.  

2.  Entitlement to an increased (compensable) rating for 
defective hearing.  



REPRESENTATION

Appellant represented by:	Daniel C. Krasnegor, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from March 1943 to 
January 1946.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 1993 rating decision of the Department 
of Veterans Affairs (VA) Regional Office and Insurance Center 
(RO&IC) in Philadelphia, Pennsylvania, which denied the 
veteran's claims seeking entitlement to increased 
(compensable) ratings for a perforated left eardrum and for 
defective hearing.

In May 1999, the Board denied the veteran's claims for 
increased (compensable) ratings for a bilateral hearing loss 
and residuals of a perforated left eardrum.  Thereafter, the 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In an August 
2000 order, the Court vacated the Board's decision, and 
remanded the veteran's claims for the reasons discussed 
below.  


REMAND

In a statement dated September 1998, the veteran asserted 
that he wished to have a personal hearing before a traveling 
member of the Board.  As the veteran has not yet had such a 
hearing, this case is REMANDED to the RO&IC for the following 
action:

The RO&IC should schedule, at the first 
convenient opportunity, a hearing for the 
appellant and any witnesses before a 
member of the Board traveling to the 
RO&IC for the purpose of conducting such 
hearings.  

After the hearing has been held, the case should be returned 
directly to the Board for further consideration.  No further 
action on the part of the RO is required with respect to the 
issue on appeal.  The RO need not readjudicate the claim, and 
a Supplemental Statement of the Case need not be issued. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




